RESOLUCIÓN
Ayer amanecimos con la triste noticia del fallecimiento del Hon. Carlos Víctor Dávila Dávila, quien desde el 1 de junio de 1961 hasta el 30 de abril de 1984 prestó sus servi-cios como Juez Asociado del Tribxmal Supremo de Puerto Rico.
El Juez Dávila Dávila nació en Bayamón, en la cima de insignes poetas como Virgilio y José Antonio Dávila. Inició estudios en agronomía, pero luego tomó nuevos rumbos que lo llevaron a completar el grado de bachiller en Derecho de la Universidad de Puerto Rico, grado que obtuvo en el 1938 y que lo llevó a la Rama Judicial, donde comenzó como ofi-cial jurídico del Juez Asociado don Angel R. De Jesús.
Fiel a su esencia natural de servidor público, se desem-peñó como Subprocurador del Departamento de Justicia de Puerto Rico y fungió como asesor de la Asamblea Constituyente. En 1953 tuvo a su cargo la organización de la Oficina de Servicios Legislativos y la Biblioteca Legislativa. El 1 de junio de 1961 fue designado Juez Aso-ciado del Tribunal Supremo por el Gobernador Luis Muñoz Marín, cargo que ocupó hasta que, por disposición consti-tucional, cesó en sus funciones el 30 de abril de 1984. Tras su retiro permaneció activo como miembro de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía del Tribunal Supremo. Su apego a esta institución fue tal, que mientras su salud lo permitió, visitaba el Tribunal casi a diario, donde compartía con los Señores Jueces, las Seño-ras Juezas y con todos los empleados, sintiéndose siempre como en su propia casa.
El fallecimiento del Juez Carlos Víctor Dávila Dávila representa para la Judicatura de Puerto Rico la pérdida de *691uno de sus más ilustres y respetados miembros. Para el Tribunal Supremo en particular, significa la partida de uno de sus más queridos integrantes. Aunque siempre quiso que lo recordáramos por su presencia y no por su ausencia, todos los Señores Jueces y Señoras Juezas, funcionarios y empleados de este Tribunal sentimos mucho su partida. Extrañaremos su sencillez y calor humano, su espíritu jovial y sus atenciones con todos los que servimos a Puerto Rico desde este Foro. Puerto Rico pierde a un gran jurista que hizo del servicio público su apostolado y que dedicó gran parte de su vida a la Rama Judicial.
A la figura ilustre del Hon. Carlos Víctor Dávila Dávila, quien honró la profesión legal, el servicio público y a la Rama Judicial, rendimos homenaje postumo de sensible recordación. Por ello dejamos esta constancia escrita y, además, nos unimos al duelo de tres días decretado por el Gobernador de Puerto Rico, Hon. Luis Fortuño Burset, por lo que las banderas en todos los Tribunales del País per-manecerán a media asta.
Expresamos nuestras condolencias y nuestra solidari-dad a su viuda, Sra. Adaljisa Vélez, a sus tres hijos, Carlos, María Adaljisa y Roxana, y demás familiares.

Notifíquese y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo